Order entered December 21, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00624-CV

                       MELISSA BREWER, Appellant

                                      V.

                         COMPASS BANK, Appellee

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-02438-2019

                                   ORDER

      Before the Court is appellant’s December 17, 2020 third motion for an

extension of time to file her brief. We GRANT the motion and extend the time to

February 1, 2021. We caution appellant that further extension requests will be

disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE